UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1790



In Re: BRETT C. KIMBERLIN,
                                                               Debtor.
_________________________


BRETT C. KIMBERLIN,

                                                   Debtor - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee,

          and


JAMES TURNER,

                                                   Party-in-interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-3586-AW, BK-97-4563-1-PM)


Submitted:   November 18, 1999          Decided:    November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brett C. Kimberlin, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Brett C. Kimberlin appeals from the district court's order af-

firming the bankruptcy court's decision that it lacked jurisdiction

to order the Parole Commission to release him from prison.    We have

reviewed the record and the lower courts' opinions and orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Kimberlin v. United States, Nos. CA-98-

3586-AW; BK-97-4563-1-PM (D. Md. Apr. 5, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and   argument would

not aid the decisional process.

                                                             AFFIRMED




     *
       Although the district court’s final order is marked as
“filed” on April 2, 1999, the district court’s records show that
the order was entered on the docket sheet on April 5, 1999.
Pursuant to Fed. R. Civ. P. 58 and 79(a), we consider the date the
order was entered as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2